DETAILED ACTION
Status of Claims
Claims 1-20 are allowed.
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 12/29/2020.
Claims 1, 5-7, and 9-20 have been amended.
The previous 112(b) rejection of claim 19 is hereby withdrawn due to applicant’s amendments.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 12/29/2020, with respect to claims 1-20 rejected under 35 USC 103 have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 12/29/2020, with respect to claims 1-20 rejected under 35 USC 101 have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 

REASONS FOR ALLOWANCE
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application. Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and non-transitory machine-readable medium which perform the operations of:

determining one or more authorized users associated with the card identifier;
obtaining from a server associated with a point-of-sale device a code scanned from a screen of a user device of a user involved in a pending transaction with the point-of-sale device;
based on the code scanned from the screen of the user device and obtained from the server associated with the point-of-sale device, determining an identification of the user;
verifying that the identification of the user matches an identification of the one or more authorized users associated with the card identifier;
verifying that there is a match between the location from which the authorization request was received from the physical computing card and a location of the point-of-sale device where the code was scanned from the screen of the user device; and
sending, over the network connection, an authorization grant to the server, wherein the authorization grant authorizes the point-of-sale device to conduct the pending transaction for the user.

The closest art of record, US Patent Application Publication 20150312041 to Choi, et al., discloses “In some embodiments, encrypted biometric data are stored in advance in a device that is possessed or carried by a user (for example, a smartcard, a communication terminal, or the like) based on a public key certificate, and a user authentication (first user authentication) is performed by a biometric matching in the device. A public key certificate matching the encrypted biometric data is used to perform a user authentication (second user authentication) for a transaction authorization in a service providing server. According to some embodiments, one time password, keystroke, dynamic signature, location information, and the like are employed as additional authentication factors to tighten the security of the first and second user authentications. According to some embodiments, an authentication mechanism including the first user authentication and the second user authentication is applied to control an access to the IoT device.”
The closest art of record, US Patent Application Publication 20160189154 to Eramian, et al., discloses “Embodiments of systems and methods are provided for an authentication device that enables transactions with a payment instrument at different limitations, restrictions and/or use conditions. In an embodiment, a system comprises a receiver configured to receive, through an authentication device, authentication information associated with a user of the authentication device or with a payment 
The closest art of record, NPL Smart phone based Authentication and Authorization Protocol for SPACS to Bhutta, et al., discloses “Nowadays smart-phone is becoming multi-purpose device because it has more processing power at affordable cost. The usage of smart-phone is growing and being used for various personal and business activities. Therefore it can be used as authenticator in physical access control system… Physical access control systems (P ACS) are extensively used today and have become integral part of a secure building's design. These systems can be implemented using a wide range of technologies and protocols, from simple usemame/password to more advanced and sophisticated solutions such as face recognition based PACS. The basic principle used in all PACS is that the building resources should be accessible either through security guards or by deploying physical control systems. But in such systems, the reliability and security is dependent on the procedure used to proof the physical identity of the user. A lot of research work has been done in this area (see Section II) and some of these solutions are based on password, USB key, smart card, biometric and/or One Time Password based authentication…”

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:

The claims recite an abstract idea of determining authorized users associated with a card and authorizing a pending transaction for the user (a commercial and legal interaction).

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including sales activities).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
receiving, over a network connection from a physical computing card, an authorization request, wherein the authorization request includes a card identifier and a location from which the authorization request was sent;
determining one or more authorized users associated with the card identifier;
obtaining from a server associated with a point-of-sale device a code scanned from a screen of a user device of a user involved in a pending transaction with the point-of-sale device;
based on the code scanned from the screen of the user device and obtained from the server associated with the point-of-sale device, determining an identification of the user;
verifying that the identification of the user matches an identification of the one or more authorized users associated with the card identifier;
verifying that there is a match between the location from which the authorization request was received from the physical computing card and a location of the point-of-sale device where the code was scanned from the screen of the user device; and
sending, over the network connection, an authorization grant to the server, wherein the authorization grant authorizes the point-of-sale device to conduct the pending transaction for the user.


These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional to receive from the physical computing card an authorization request including the location from which the request was sent and a card identifier, determining 

For the reasons stated above, claims 1-20 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694